USCA11 Case: 21-10883    Date Filed: 09/03/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10883
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:03-cr-00016-MW-MAF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


HERNANDEZ LOPAZ DANIELS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (September 3, 2021)

Before JILL PRYOR, BRANCH and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10883       Date Filed: 09/03/2021   Page: 2 of 2



      Randolph Murrell, counsel for Hernandez Lopaz Daniels in this appeal of

the denial of his motion for a sentence reduction under the First Step Act of 2018,

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (“First Step Act”), has moved

to withdraw from further representation of the appellant and filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of Daniels’s motion for a sentence reduction under the First Step Act

is AFFIRMED.




                                          2